I bring to the General Assembly the 
greetings of the people and Government of Mauritius. I assure you. Sir, of 
our unstinted cooperation and support in the discharge of the important task 
that you have assumed upon your election to the high office of President of 
the General Assembly at its forty-seventh session. I join those who have 
already congratulated you on this singular honour, which is also a tribute to 
your country. 

I should like also to offer my felicitations to all the other officers of 
the Assembly and to wish them success as they take the reins for the current 
session. 
In addition, I want to put on record our appreciation of the masterly 
manner in which your distinguished predecessor conducted the affairs of the 
General Assembly at its forty-sixth session, which was held at a time when the 
most crucial transformation on which the Organization has embarked was taking 
place. He can take pride in the commendable achievements of the Organization 
under his wise guidance. 
It is an equally pleasant duty to welcome the 13 States of Eastern Europe 
that have joined our ranks as members of this comity of free nations. Their 
membership in the United Nations can only reinforce the foundations of the 
Organization and make a positive contribution to the new agenda that it has 
assumed. 
The beginning of the current session of the General Assembly follows a 
year which was very eventful on the international scene but, more important, 
within the Organization itself. Indeed, during the past year the United 
Nations has witnessed, and in some cases has triggered, major developments. 
 
When I addressed the Assembly during the general debate last year, I referred 
to the selection of a new man to take the helm of the Organization. I said 
that we were in a new era and that the new Secretary-General would have to 
tackle a different agenda and face new challenges as we approached the 
twenty-first century. I also said that it would be appropriate to have a 
Secretary-General from the South and, indeed, from Africa. In that respect we 
have been served well. 
 
It is therefore with pride that I record as one of the important 
developments in our system the brilliant choice of Mr. Boutros Boutros-Ghali 
as Secretary-General, which has kindled in many a Member nation fresh hope 
that its just aspirations will be addressed and fulfilled. 
Mr. Boutros-Ghali's election to lead this world body has been welcomed with 
elation by the international community, and with great expectation by those of 
us who are from Africa. We take pride in the fact that this wise man of 
proven distinguished leadership and excellence is an Egyptian son of Africa. 

Mauritius would like to associate itself with all those who have 
commended the Secretary-General on the laudable actions he has undertaken so 
far in his bid to initiate the much-needed reform of the Organization. It is 
conceded that reform of an organization like the United Nations is not an easy 
task, but it is more than overdue, especially at a time when the cold war has 
definitely been laid to rest. The drop of the curtain on the cold-war era has 
brought the reform and restructuring of the United Nations within the realm of 
possibility. The task is mammoth for sure, but it is one that is imperative, 
given the new priorities on the international agenda. 
The Secretary-General deserves all the encouragement possible in his 
endeavours along this difficult path. His task becomes even more exacting 
when it is placed in the perspective of the forthcoming fiftieth anniversary 
of the Organization in 1995, which, incidentally, is also the year when the 
Treaty on the Non-Proliferation of Nuclear Weapons will come up for renewal. 
The years leading up to 1995 are, to our mind, absolutely crucial for the 
United Nations. Now, more than ever before, it is of paramount importance 
that the United Nations address, with renewed vigour but within the parameters 
of the Charter, the various and complex issues that preoccupy the 
international community. 
It is with those preoccupations in mind that we in Mauritius have 
welcomed the Secretary-General's "Agenda for Peace" submitted under the 
mandate issued at the end of the historic and first-of-its-kind summit meeting 
of the Security Council held on 31 January last. We share the 
Secretary-General's optimism when he states: 
"A conviction has grown, among nations large and small, that an 
opportunity has been regained to achieve the great objectives of the 
 
Charter a United Nations capable of maintaining international peace and 
security, of securing justice and human rights and of promoting, in the 
words of the Charter, 'social progress and better standards of life in 
larger freedom.'" (A/47/277, para. 3) 
Yes, we agree that this opportunity must not be allowed to pass, must not 
be squandered. It is for us Member States to ensure that the Charter is 
strengthened to create the appropriate conditions for the Organization to 
assume the role to which we want it to aspire. Our faith in the United 
Nations should be reinforced, and we should match our words with action to 
give the innovative structures proposed by the Secretary-General a chance to 
work, and thus move the Organization out of the paralysis that characterized 
it during the cold-war era. The first steps out of this paralysis have been 
taken, but there are still miles to go. In our endeavours to achieve the 
redefined objectives meant to ensure international peace and security we must 
be wary that no attempt is made, deliberate or otherwise, to overstretch the 
interpretation of the Charter to suit any hidden political or even economic 
agendas. 
The universal membership of the United Nations should make it possible 
for the international community to discuss with equity, fairness and justice 
any issue that is likely to jeopardize or bring into question the atmosphere 
of international peace and security in which we aspire to live. In that 
perspective, I should like to commit the support of Mauritius to the proposals 
of the Secretary-General with respect to preventive diplomacy, peacemaking, 
peace-keeping and confidence-building measures envisaged for the United 
Nations and its executing organs. But, as the Secretary-General has said in 
his annual report, the demands on the United Nations are not matched by an 
 
equivalent provision of resources, expecially by those who can well afford 
such resources. The Secretary-General's report informs us that since 1988 
13 new peace-keeping operations have been organized and that the Organization 
is at present administering 12 peace-keeping operations in various regions of 
the world, operations that are estimated to cost close to $3 billion in the 
current 12-month period. 
If we expect the United Nations to fulfil the new role that we are 
designing for it we must collectively ensure that we provide as well the 
financial support that it requires. It is only with secure financial 
foundations that the United Nations will be able to respond adequately and 
satisfactorily to our aspirations. I should therefore like to appeal to 
fellow Member States to honour their financial obligations within a reasonable 
time and thus remove the current pecuniary constraints faced by the 
Organization. I must also add that my country, which is among those Member 
States that religiously pay up their annual assessed contributions, will give 
favourable consideration to the Secretary-General's proposals to deal with the 
cash-flow problems, as outlined in his report. 
I should not like to leave the issue of reform of the Organization 
without joining my voice with those that have called for a review of the 
responsibilities of the Security Council in this changed environment of ours. 
We must be cautious lest we fall easy prey to the dangers that a unipolar 
world can trigger. It is evident that a new world order is emerging. Let us 
commit ourselves not to take a limited view of this new world order or, 
indeed, give it a limited concept. We welcome the ever-increasing activities 
of the Security Council to the extent that, as the Secretary-General informs 
us in his report, during the first 7 months of this year, 46 resolutions were 

adopted by the Council compared to 14 in all in 1987. We should, however, 
beware of allowing ambiguities to crop up in those resolutions, ambiguities 
that may make it dangerously possible for various interpretations to be given 
to those resolutions, the implementation of which may perpetuate the situation 
of conflicts that unfortunately pervades our globe. Indeed, criticism has 
been levelled at the Council for its seemingly ad hoc approach to matters 
relating to international security. There is therefore a need to define set 
considerations, which, in turn, would determine what situations constitute 
threats to international peace and security requiring action by the Security 
Council. 
Furthermore, it has been rightly and forcefully argued that while a more 
vigorous and dynamic role is being envisaged for the Security Council, this 
magnified mandate of the Council should be matched by enhanced transparency 
and democracy. We fully concur with the Secretary-General, who, in the 
introduction to his report, while arguing that the current international 
situation rquires an Organization capable of dealing comprehensively with the 
economic, social, environmental and political dimensions of human development, 
underlines that: 
"This requires the full application of the principles of democracy within 
the family of nations and within our Organization." (A/47/1, para. 9) 
In this context, we await with keen interest the results of the 
deliberations of the high-level Working Group for the Restructuring of the 
United Nations set up by the recent summit meeting of the Movement of 
Non-Aligned Countries. 
Earlier on I said that while 1995 will mark the fiftieth anniversary of 
the Organization, it will also be the year when the Treaty on the 

Non-Proliferation of Nuclear Weapons will come up for review and renewal. 
Last year in my address to the Assembly, I dwelt at length on the issue of 
disarmament, principally because it constitutes especially to us smaller 
States of the world the only path to lasting security. I expressed the hope 
then that in the wake of the dramatic announcements made by 
President Gorbachev, the leader of the then-Soviet Union, President Bush and 
President Mitterrand the disarmament race would be confirmed. It is with deep 
satisfaction that my country notes the tremendous progress achieved over the 
past year in that race. We welcome the vote by the United States Senate two 
months ago for a nine-month moratorium on United States nuclear testing and an 
end to all such tests by September 1996, which came in the wake of the French 
and Russian moratoriums. Those developments lead us to assert that the time 
has now come for all of us seriously to consider a comprehensive 
nuclear-test-ban treaty, the more so in that the international community 
hailed the agreement by Presidents Bush and Yeltsin in Washington D.C. in June 
of this year to cut the number of long-range nuclear-missile warheads on the 
United States and Russian sides by about two thirds. 
Another encouraging event in the field of disarmament has been the 
promise kept by China and France, which have deposited their instruments of 
accession to the non-proliferation Treaty. Speaking of that Treaty brings me 
to reiterate the dire need for an informal dialogue to be undertaken between 
now and 1995 between States Parties to the Treaty and non-party States, with a 
view to addressing in the best possible way those provisions of the Treaty 
that have so far prevented it from acquiring a universal dimension. 
 
We also look forward to the establishment in 1993 of the Preparatory 
Committee for the 1995 nuclear non-proliferation Treaty renewal Conference and 
are confident that it will have fruitful and conclusive deliberations. 
We applaud the progress that has been achieved in the formulation of a 
chemical weapons convention and congratulate the negotiators in Geneva who 
have put in arduous hours to ensure that the target date of 1992 for the 
completion of such a convention be met. I am pleased to inform the Assembly 
that Mauritius will co-sponsor with others the resolution on that convention 
and will be among its original signatories when it comes up for ratification. 
We believe that, with the end of the cold war and in this new era, 
complete nuclear disarmament and the elimination of weapons of mass 
destruction are no longer a dream but are now very much in the realm of 
reality. On the way towards that ideal objective, Mauritius will support all 
plausible initiatives, including the elaboration of a convention providing for 
a "cut off" in the production of fissile nuclear material for weapons 
purposes, as well as an international convention on negative nuclear security 
assurances. 
While we welcome the positive elements in the field of disarmament, some 
of which I have just mentioned, we deplore the continued movement of highly 
dangerous nuclear material on land and on the high seas. We have also taken 
cognizance with grave concern of the movement of plutonium and other toxic 
waste across the world. We exhort the countries involved in such trade to 
refrain from such actions and pay heed to the genuine concerns that have been 
expressed and continue to be voiced by the international community. 
Mauritius deplores the fact that some private companies based in Europe 
are shamefully exploiting the situations of disarray and complete chaos 

prevailing in Somalia to dump toxic waste on its territory, thereby adding to 
the calamities that are already claiming a heavy toll of human lives. The 
international community should, with o single voice, condemn such abominable 
actions. It is indeed regrettable that while we, within the context of the 
new role of the United Nations and other regional organizations, are trying to 
resolve the conflicts that beset the world, others, with no qualms whatsoever, 
are exploiting those conflicts for their own material benefit. 
As regards the situation of conflicts throughout the world, a sad sight 
unfolds before our eyes. In certain areas, especially after the historic 
collapse of one ideological bloc, new dangers loom heavily over entire 
populations enmeshed in ethnic and nationalist bickering. Their release from 
long years of repression seems to have given way to an unfortunate lust for 
self-destruction. 
We are particularly concerned at the utter lack of consideration for the 
value of human life and property that has become an everyday occurrence in 
certain parts of Eastern Europe. It is very difficult for us to accept that 
ethnic, religious, and nationalist feelings could be so strong as to render 
entire populations expendable, or that political leaders should encourage such 
murderous and genocidal sprees when it ought to have been possible for them to 
thrash out their differences peacefully through civilized negotiations. The 
sadness of the matter is that, while the various political groups often 
motivated by a misguided and exaggerated sense of territorial expansion, turn 
whole areas into wargrounds of desolation and lay to ruin entire cities and 
towns, it is the innocent civilian population that has to hold the thorny end 
of the stick. I do not need to retell the countless stories of atrocities 
being perpetrated daily in many parts of our world to convince anybody of the 
 
kind of manmade calamity that afflicts us. Every God-given day is turned into 
a nightmare by the needless killings perpetrated in the name of supremacy. 
On the one hand, we do everything in our power to rid ourselves 
collectively of oppressive regimes and superficial ideologies; but on the 
other, once that goal is achieved we turn the guns on one another. Entire 
nations have crumbled over the past few months, principally in Europe and 
Africa. Entire populations have been decimated. Bosnia and Herzegovina and 
Somalia are indeed sad and disgraceful examples of the kind of cruelty and 
brutality of which man is capable. On both counts, the international 
community has been shamefully slow in addressing the issues with a view to 
bringing an end to the senseless killings that have characterized the daily 
evolution of the situation in those countries, whose victims have been the 
innocent and helpless populations. 
What a sad reflection this is on humanity. For months we have remained 
impassive to the images of desolation and despair, of emaciated fellow beings 
too sick and too weak to move, of mutilated people degenerating into 
apparitions of skin and bones - images brought to us in the comfort of our 
living rooms on the small screen. The Somali human rights disaster for 
indeed that is what it is has been left to simmer for months unheeded. This 
brings me to address another area of priority on the international agenda 
the issue of human rights. 
It has been known since time immemorial that man as an individual has a 
capacity to go to extremes. As capable as he is of displaying a depthless 
sense of compassion and love, he is just as able to manifest a diametrically 
opposed and excruciating sense of cruelty and oppression towards his fellow 
being. But when such harassment and privation of man's basic rights become 

institutionalized, it is a matter of distress that should be the concern of 
the international community. 
One cannot talk of economic development and progress on the one hand 
without on the other hand ensuring that man who remains at the centre of 
development and therefore of progress is not prevented from enjoying his 
dignity, nor divested of his basic freedoms and rights. The promotion and 
upholding of human rights should remain high on the international community's 
list of priorities. In fact, as the Secretary-General reminds us in his 
report, the Charter of the United Nations makes the promotion of human rights 
one of our priority objectives. Constant dialogue with a view to defusing any 
situation in which human rights have been breached should be encouraged and 
welcomed at all levels. 
Human rights are indivisible. Political, social, civil and economic 
rights are fundamental to humanity in its quest for progress and its 
endeavours towards the economic and social improvement of its environment. 
That is why we in Mauritius staunchly support those who believe that concern 
for human rights and the promotion and defence thereof cannot be considered as 
interference in the internal affairs of a State where that State displays an 
arrogant disregard for the basic rights and freedoms of its people. We 
believe that violations and gross abuse of human rights should be decried 
forcefully. In the same manner that the international community has with one 
voice condemned,apartheid as a human rights abuse, it should be free and 
honest enough to point the finger at those who continue to thwart the efforts 
of man to assert his dignity. If we can without restraint declare ourselves 
against such scourges as apartheid, racism and xenophobia, we should equally 
be at full liberty to denounce those who for archaic or obscure reasons but 

often out of self-interest deny their fellow beings the freedom to exercise 
their basic rights. 
We therefore condemn without reserve those who, for political expediency 
and/or survival, find it necessary in the normal course of events to deprive 
their people of civil and political rights to the extent of imprisoning and 
even exterminating those who militate for such rights. We also view with 
grave concern those cases in which human rights monitors, local or 
international, have been arrested, jailed, or even killed while trying to come 
to the assistance of populations that are victims of human rights deprivation. 
However, we should like to appeal to the donor community to ensure that, 
while withholding or cutting off aid and assistance to any country or region 
as a punitive measure against regimes guilty of gross violations and abuse of 
human rights, nothing be done to exacerbate the plight of innocent people 
whose lives are already miserable as a result of their being deprived of their 
basic rights. After all, human feelings and therefore humanitarian compassion 
should transcend political considerations. A people afflicted by severe human 
rights abuse should not be made to endure further suffering by being deprived 
of much-needed assistance. 

With a view to addressing serious human-rights-abuse situations in 
certain territories in a positive and constructive manner, we are fully 
supportive of the idea that the General Assembly or the Security Council 
should be able to entrust the Secretary-General with mounting fact-finding 
missions to those territories, either at the request of the Government thereof 
or at the behest of the appropriate organ of the United Nations itself 
subject, of course, to prior arrangements having been made with the States 
concerned. 
We must here commend the work done by the United Nations Commission on 
Human Rights and Human Rights Committee, the Centre for Human Rights in Geneva 
and the Committee on Economic, Social and Cultural Rights, as well as the 
various non-governmental organizations which have been playing a crucial role 
in the protection and enhancement of human rights. We must also place on 
record our appreciation for those States that have legislated appropriately to 
give human rights the protection of the law and make their enjoyment a matter 
of course. 
In the context of the international concern for human rights, we hope 
that the opportunity provided by the second World Conference on Human Rights, 
to be held in Vienna in June 1993, will be seized by all concerned to pledge 
themselves to the universal upholding and promotion of human rights. Respect 
for human rights must become a cardinal characteristic of all Governments. A 
passionate debate is currently on regarding the relationship between 
democracy, development and human rights, as indeed on the issue of human 
rights and sovereignty. We believe that the 1993 Conference will be the 
perfect platform to debate these issues sufficiently for universal norms 
thereon to emerge. I should like to seize this opportunity to wish the 
Preparatory Committee in Geneva success in the work it has started. 

The upsurge of racism and xenophobia in certain countries of the West is 
also a matter of great concern to us, and we consider the discrimination in 
the treatment of migrant workers and foreign students in those countries a 
human-rights violation. It is a matter of deep regret that some countries 
that have come to the fore as champions of human rights should themselves be 
found wanting on that level. Let them put their human-rights house in order 
first before decrying and acting on violations beyond their frontiers. 
Similarly, some countries that are quick to denounce human-rights abuse 
do not always abide by the consistency that is required in such matters. We 
firmly believe that the same approach should be applied in all cases of 
alleged human-rights abuse, whenever they may occur. No political or economic 
interest should interfere with that approach. Picking and choosing between 
countries will only make a farce of the human-rights issue. 
I now wish to touch briefly on a few issues that are of specific 
importance to us in Mauritius. The unfortunate turn of events in South 
Africa, in particular the Boipatong massacre and the Bisho killings, has 
dampened the ardour with which we were anticipating the accession of the 
Republic of South Africa to the fold of free and democratic countries of the 
world. We call on all the parties concerned in the South African arena, and 
especially those currently in power, to recast their bearings in as positive a 
way as possible to ensure that the objective we dream of for that country is 
achieved in the not-too-distant future, so that every citizen of the nation 
that will emerge can start working towards its reconstruction based on 
freedom, peace, equality and justice. We are hopeful that the wisdom of the 
leaders involved and the encouragement of the international community will 
make it possible for the stalled negotiations to be resumed, for the benefit 
of all South African citizens. 
 
In neighbouring Mozambigue, a breakthrough had appeared at hand as all 
parties concerned declared their readiness to work for the progress of that 
country in the wake of the recent negotiations aimed at ending years of civil 
strife. We hope that last-minute snags will be overcome in a spirit of 
compromise so that peace can at last prevail in the better interests of the 
population.* 
Similarly, we are encouraged by the ongoing Middle East peace talks. We 
must, however, constantly remind ourselves that the crux of the matter remains 
an equitable and just solution to the Palestinian issue. 
The scourge of famine and drought that continues to take its toll of 
lives on the African continent, especially in its southern part and in the 
Horn of Africa, is a matter of deep concern. We would like to see the 
international community act more urgently to stop the dreadful loss of life 
that has become a daily occurrence in many countries of that region. 
Mauritius is ready to contribute within the possibility of its means to any 
action aimed at alleviating the plight of those unfortunate and often 
forgotten souls. 
Another issue that is of great importance to us in Mauritius is the need 
to respect the territorial integrity of nations. I should here like to place 
once more on record the appreciation of my country to all those countries that 
have consistently expressed their support of our sovereignty over the Chagos 
Archipelago, including Diego Garcia. We should like to inform the Assembly 
that we have resumed exchanges with the United Kingdom on this issue. 

In my address to the Assembly last year, I expressed the hope that the 
leaders of Fiji would redress the situation that prevails there by amending 
its present Constitution to the satisfaction of all the citizens of that 
sister island nation. Mauritius draws comfort from recent assertions by the 
Prime Minister of that country that he is morally committed to reviewing the 
Constitution of the land. We are confident that the Fijian Government will 
now act on the basis of those assertions and make it once more possible for 
the Fijian citizens, irrespective of the community to which they belong, to 
work hand in hand for the progress of their nation. 
Similarly, we commend the authorities of that other neighbourly sister 
island of Sri Lanka for the efforts being deployed to put an end to the 
unfortunate strife that has ravaged their country and taken such a heavy toll 
of human lives. We are confident that with a reasonable degree of compromise 
on all sides, peace and harmony will prevail anew there. 
Finally, allow me to reiterate the continued faith of my country in the 
collective wisdom of our Organization and pledge anew our unstinting support 
for its laudable efforts, under the skilled and enlightened leadership of 
Mr. Boutros Boutros-Ghali, to address the political, social and economic 
obstacles that remain strewn on the path to harmonious coexistence and global 
progress. 
